Case 1:15-cv-05811-SJ-RML Document 50 Filed 01/22/20 Page 1 of 17 PageID #: 193




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------x

 DENISE STEWART, DIAMOND                                  :
 STEWART, KIRKLAND STEWART,
 MAGIC STEWART, and UNIQUE                                :    THIRD AMENDED
 STEWART,                                                      COMPLAINT
                                                          :
                                      Plaintiﬀs,               No. 15-cv-5811 (SJ) (RML)
                                                          :
                       - against -
                                                          :
 THE CITY OF NEW YORK, JENNIFER                                Jury Trial Demanded
 MACKEY, in her individual and oﬃcial       :
 capacities, JOHN MATTEO, in his individual
 and oﬃcial capacities, and CHRISTOPHER     :
 TIRADO, in his individual and oﬃcial
 capacities,                                :

                                      Defendants.          :
 ----------------------------------------------------------x

         Plaintiﬀs DENISE STEWART, DIAMOND STEWART, KIRKLAND

 STEWART, MAGIC STEWART, and UNIQUE STEWART, by their attorneys, THE

 RAMEAU LAW FIRM and the LAW OFFICES OF JOEL B. RUDIN, P.C., respectfully

 allege, upon information and belief, as follows:


                                     NATURE OF THE ACTION

         1.         is is a civil action, pursuant to 42 U.S.C. §§ 1983 and 1988, and New

 York State law, seeking monetary damages for Plaintiﬀs, due to Defendants’ violations of

 their rights under the United States Constitution and New York state law.
Case 1:15-cv-05811-SJ-RML Document 50 Filed 01/22/20 Page 2 of 17 PageID #: 194




               JURISDICTION, VENUE, AND CONDITIONS PRECEDENT

          2.      is action arises under 42 U.S.C. §§ 1983 and 1988 and under the

 common law of the State of New York.

          3.      is Court has jurisdiction under 28 U.S.C. §§ 1331 and 1343 and under the

 principles of pendent jurisdiction.

          4.    Venue is proper under 28 U.S.C. § 1391.

          5.      is action has been commenced within the applicable period for each

 claim.

          6.    Plaintiﬀs served the City of New York timely notice of the present claims

 in accordance with New York General Municipal Law § 50-e.

          7.    Plaintiﬀs oﬀered to attend oral examinations in accordance with General

 Municipal Law § 50-h, but the City did not schedule such examinations.


                                       THE PARTIES

          8.    Plaintiﬀs DENISE STEWART (“Denise”), DIAMOND STEWART

 (“Diamond”), KIRKLAND STEWART (“Kirkland”), MAGIC STEWART (“Magic”),

 and UNIQUE STEWART (“Unique”) are residents of Richmond County in the City and

 State of New York.

          9.    Defendant JENNIFER MACKEY, Shield No. 4286, was at all relevant

 times a police oﬃcer of the New York City Police Department (“NYPD”) acting within

 the scope of her authority and under color of state law. She is named here in her

 individual and oﬃcial capacities.


                                              2
Case 1:15-cv-05811-SJ-RML Document 50 Filed 01/22/20 Page 3 of 17 PageID #: 195




        10.    Defendant JOHN MATTEO, Shield No. 4389, was at all relevant times a

 police oﬃcer of the NYPD acting within the scope of his authority and under color of

 state law. He is named here in his individual and oﬃcial capacities.

        11.    Defendant CHRISTOPHER TIRADO, Shield No. 22495, was at all

 relevant times a police oﬃcer of the NYPD acting within the scope of his authority and

 under color of state law. He is named here in his individual and oﬃcial capacities.

        12.    Defendant CITY OF NEW YORK is a municipal corporation of the State

 of New York and is a resident of the Eastern District of New York.


                                          FACTS

        13.    On the night of July 13, 2014, Plaintiﬀs Denise, then 48; Diamond, then 20;

 Kirkland, then 24; Magic, then 16; and Unique, then 12, were in their apartment at 9720

 Kings Highway in Brooklyn, New York.

        14.    Defendants Mackey and Matteo sought to enter the apartment.

        15.    Denise was wearing only a towel and a pair of panties.

        16.    Denise denied Mackey and Matteo consent to enter the apartment, and no

 other occupant of the apartment consented to the oﬃcers entering.

        17.    Matteo violently pushed in the front door and burst into the apartment,

 causing Denise substantial pain and injury in the process.

        18.    Mackey entered the apartment and unreasonably deployed pepper spray,

 causing Plaintiﬀs substantial pain and injury.




                                              3
Case 1:15-cv-05811-SJ-RML Document 50 Filed 01/22/20 Page 4 of 17 PageID #: 196




           19.   Mackey and Matteo did not have a warrant authorizing their entry into

 Plaintiﬀs’ apartment, and their warrantless entry was not lawful on any other ground.

           20.   Matteo dragged Denise out of the apartment.

           21.   At some point between the moment when Matteo and Mackey sought entry

 into the apartment and when Matteo removed Denise from the apartment, Matteo caused

 Denise’s towel to fall oﬀ, leaving her naked except for a pair of panties.

           22.   In the hallway outside the apartment, Matteo threw Denise face-first against

 a wall and handcuﬀed her behind her back, causing her further substantial pain and

 injury.

           23.   An onlooker video-recorded portions of Matteo’s interactions with Denise

 in which Denise was naked except for her panties.

           24.   Later, this video was widely disseminated on the Internet, where it remains

 accessible to this day, causing Plaintiﬀs extreme embarrassment and emotional distress.

           25.   Defendant Tirado threw Unique face-first against a wall and handcuﬀed her

 behind her back, causing her substantial pain and injury.

           26.   Mackey arrested Diamond and Kirkland.

           27.   Mackey, Matteo, and Tirado did not have probable cause or other lawful

 grounds for arresting or otherwise seizing Denise, Diamond, Kirkland, or Unique.

           28.   Outside the apartment building, Tirado struck Unique on the side of her

 body, causing her substantial pain and injury.

           29.   Tirado called Unique a “black piece of shit” and a “nigger.”



                                               4
Case 1:15-cv-05811-SJ-RML Document 50 Filed 01/22/20 Page 5 of 17 PageID #: 197




         30.   At the NYPD’s 67th Precinct, Mackey shackled Unique’s feet to a railing,

 causing her substantial pain and injury.

         31.   Mackey told Unique that if she wanted to see her mother, Denise, she had

 to write a statement, which Mackey knew was false, accusing family members of hitting

 Unique with a belt.

         32.   As a result of this coercion by Mackey, Unique wrote a false statement

 saying that Diamond had beat her with a belt so that Mackey would take Unique to see

 her mother.

         33.   Mackey swore out criminal complaints against Denise, Diamond, and

 Kirkland, and submitted a sworn statement in support of a family court petition initiating

 juvenile delinquency charges against Unique.

         34.   In these sworn statements, Mackey made numerous materially false factual

 claims.

         35.   In sworn “Supporting Depositions,” Matteo falsely claimed that certain of

 these allegations sworn by Mackey were true.

         36.   Denise, Diamond, Kirkland, and Unique were charged with criminal or

 juvenile oﬀenses for which there would have been no probable cause to charge them but

 for Mackey’s and/or Matteo’s false sworn statements.

         37.   All charges against Unique were dismissed on or about September 23,

 2014.

         38.   Denise, Diamond, and Kirkland, made numerous court appearances while

 the charges against them were pending.

                                             5
Case 1:15-cv-05811-SJ-RML Document 50 Filed 01/22/20 Page 6 of 17 PageID #: 198




        39.    Denise’s trial was held in December 2016.

        40.       e jury acquitted Denise of all counts.

        41.    Shortly after Denise’s acquittal, the People dismissed all charges against

 Diamond and Kirkland.


                                FIRST CAUSE OF ACTION

               42 U.S.C. § 1983. False arrest and false imprisonment in
               violation of the Fourth and Fourteenth Amendments.
               Plaintiﬀs Denise, Diamond, Kirkland, and Unique.
               Defendants Mackey, Matteo, and Tirado.

        42.    Plaintiﬀs repeat and reallege each allegation contained in the preceding

 paragraphs as if fully set forth herein.

        43.    Acting individually and in concert, Defendants Mackey, Matteo, and Tirado

 (the “Individual Defendants”) deprived Plaintiﬀs Denise, Diamond, Kirkland, and Unique

 (the “Arrested Plaintiﬀs”) of their rights under the Fourth and Fourteenth Amendments to

 the United States Constitution to be free of unreasonable search and seizure and to their

 liberty by detaining, searching, arresting, confining, causing the confinement, and/or

 continuing the confinement of these plaintiﬀs without any privilege to do so.

        44.       e Arrested Plaintiﬀs were conscious of their respective confinements.

        45.       e Arrested Plaintiﬀs did not consent to their respective confinements.

        46.    In each of the instances above in which one or more of the defendants

 deprived one or more of the plaintiﬀs of their constitutional rights, each defendant did so

 intentionally, knowingly, willfully, recklessly, and/or with deliberate indiﬀerence to the

 lawfulness of his or her conduct.

                                              6
Case 1:15-cv-05811-SJ-RML Document 50 Filed 01/22/20 Page 7 of 17 PageID #: 199




        47.       e above misconduct by the Individual Defendants was outrageous and

 shocking to the conscience.

        48.    By virtue of the foregoing, the Individual Defendants are liable to the

 Arrested Plaintiﬀs for compensatory and punitive damages under 42 U.S.C. § 1983.


                               SECOND CAUSE OF ACTION

               State-law false arrest and false imprisonment. Plaintiﬀs
               Denise, Diamond, Kirkland, and Unique. All defendants.

        49.    Plaintiﬀs repeat and reallege each allegation contained in the preceding

 paragraphs as if fully set forth herein.

        50.    Acting individually and in concert, the Individual Defendants detained,

 searched, arrested, confined, caused the confinement, and/or continued the confinement of

 the Arrested Plaintiﬀs without any privilege to do so.

        51.       e Arrested Plaintiﬀs were conscious of their respective confinements.

        52.       e Arrested Plaintiﬀs did not consent to their respective confinements.

        53.    Defendant City of New York is liable under the principle of respondeat

 superior.


                               THIRD CAUSE OF ACTION

               42 U.S.C. § 1983. Malicious prosecution in violation of the
               Fourth, Fifth, and Fourteenth Amendments. Plaintiﬀs
               Denise, Diamond, Kirkland, and Unique. Defendants
               Mackey, Matteo, and Tirado.

        54.    Plaintiﬀs repeat and reallege each allegation contained in the preceding

 paragraphs as if fully set forth herein.


                                              7
Case 1:15-cv-05811-SJ-RML Document 50 Filed 01/22/20 Page 8 of 17 PageID #: 200




        55.      Acting individually and in concert, the Individual Defendants caused the

 initiation and/or continuation of criminal and/or family court proceedings against the

 Arrested Plaintiﬀs.

        56.          e Individual Defendants did so knowingly, willfully, intentionally, and

 with actual malice.

        57.          e Individual Defendants did so even though they lacked probable cause

 to initiate and/or continue criminal and/or family court proceedings against the Arrested

 Plaintiﬀs, and knew they lacked probable cause.

        58.      By taking the above actions, the Individual Defendants intentionally

 deprived the Arrested Plaintiﬀs of their liberty, or caused their loss of liberty, in violation

 of their rights under the Fourth, Fifth, and Fourteenth Amendments to the United States

 Constitution.

        59.      All proceedings against the Arrested Plaintiﬀs terminated in the Arrested

 Plaintiﬀs’ favor.

        60.          e above misconduct by the Individual Defendants was outrageous and

 shocking to the conscience.

        61.      By virtue of the foregoing, the Individual Defendants are liable to the

 Arrested Plaintiﬀs for compensatory and punitive damages under 42 U.S.C. § 1983.




                                                 8
Case 1:15-cv-05811-SJ-RML Document 50 Filed 01/22/20 Page 9 of 17 PageID #: 201




                                FOURTH CAUSE OF ACTION

               State-law malicious prosecution. Plaintiﬀs Denise,
               Diamond, Kirkland, and Unique. All defendants.

        62.    Plaintiﬀs repeat and reallege each allegation contained in the preceding

 paragraphs as if fully set forth herein.

        63.    Acting individually and in concert, the Individual Defendants caused the

 initiation and/or continuation of criminal and/or family court proceedings against the

 Arrested Plaintiﬀs.

        64.          e Individual Defendants did so knowingly, willfully, intentionally, and

 with actual malice.

        65.          e Individual Defendants did so even though they lacked probable cause

 to initiate and/or continue criminal and/or family court proceedings against the Arrested

 Plaintiﬀs, and knew they lacked probable cause.

        66.    By taking the above actions, the Individual Defendants deprived the

 Arrested Plaintiﬀs of their liberty or caused their loss of liberty.

        67.    All proceedings against the Arrested Plaintiﬀs terminated in the Arrested

 Plaintiﬀs’ favor.

        68.    Defendant City of New York is liable under the principle of respondeat

 superior.




                                                 9
Case 1:15-cv-05811-SJ-RML Document 50 Filed 01/22/20 Page 10 of 17 PageID #: 202




                                FIFTH CAUSE OF ACTION

               42 U.S.C. § 1983. Use of excessive force in violation of the
               Fourth and Fourteenth Amendments. All plaintiﬀs.
               Defendants Mackey, Matteo, and Tirado.

        69.    Plaintiﬀs repeat and reallege each allegation contained in the preceding

 paragraphs as if fully set forth herein.

        70.       e Individual Defendants intentionally used physical force against

 Plaintiﬀs.

        71.       e amount of force used was objectively unreasonable.

        72.       e amount of force used was excessive and caused and/or exacerbated

 substantial pain and/or injuries to Plaintiﬀs.

        73.    Plaintiﬀs did not consent to the excessive physical force used by the

 Individual Defendants, who lacked any legal justification, excuse, or privilege for their

 conduct.

        74.    By virtue of the foregoing, the Individual Defendants deprived Plaintiﬀs of

 their rights under the Fourth and Fourteenth Amendments to the United States

 Constitution to be free from the excessive use of force.

        75.       e Individual Defendants deprived Plaintiﬀs of their rights intentionally,

 willfully, or recklessly.

        76.       e above misconduct by the Individual Defendants was outrageous and

 shocking to the conscience.

        77.    By virtue of the foregoing, the Individual Defendants are liable to Plaintiﬀs

 for compensatory and punitive damages under 42 U.S.C. § 1983.

                                                  10
Case 1:15-cv-05811-SJ-RML Document 50 Filed 01/22/20 Page 11 of 17 PageID #: 203




                                SIXTH CAUSE OF ACTION

               State-law assault and battery. All plaintiﬀs. All
               defendants.

        78.    Plaintiﬀs repeat and reallege each allegation contained in the preceding

 paragraphs as if fully set forth herein.

        79.       e Individual Defendants intentionally made bodily contact with Plaintiﬀs.

        80.       e amount of force used was objectively unreasonable.

        81.       is contact was harmful and oﬀensive and occurred without justification,

 excuse, or privilege.

        82.    Plaintiﬀs did not consent to this physical contact by the Individual

 Defendants.

        83.    Defendant City of New York is liable the under the principle of respondeat

 superior.


                             SEVENTH CAUSE OF ACTION

               42 U.S.C. § 1983. Denial of Due Process and a Fair Trial
               Under the Fourth, Fifth, Sixth, and Fourteenth
               Amendments. Plaintiﬀs Denise, Diamond, Kirkland, and
               Unique. Defendants Mackey, Matteo, and Tirado.

        84.    Plaintiﬀs repeat and reallege each allegation contained in the preceding

 paragraphs as if fully set forth herein.

        85.       e Individual Defendants, individually and in concert, manufactured, or

 caused the manufacturing of, false evidence against the Arrested Plaintiﬀs.

        86.       ey did so deliberately, willfully, recklessly, and/or with deliberate

 indiﬀerence to the truth.

                                              11
Case 1:15-cv-05811-SJ-RML Document 50 Filed 01/22/20 Page 12 of 17 PageID #: 204




        87.       ey did so for the purpose of causing criminal or family court proceedings

 to be initiated and/or continued against the Arrested Plaintiﬀs.

        88.       e Individual Defendants forwarded this manufactured evidence to

 prosecutors and Corporation Counsel for the City of New York for use against the

 Arrested Plaintiﬀs.

        89.       e Individual Defendants knew this manufactured evidence would be

 likely to influence a jury’s or other fact finder’s decision at a trial or juvenile delinquency

 proceeding.

        90.    As a result of the Individual Defendants’ forwarding of this manufactured

 evidence to prosecutors and Corporation Counsel for the City of New York, prosecutions

 were initiated against Denise, Diamond, and Kirkland, and a juvenile delinquency

 proceeding was initiated against Unique, and the liberty of the Arrested Plaintiﬀs was

 infringed or curtailed.

        91.       e Individual Defendants’ conduct violated the rights of the Arrested

 Plaintiﬀs to a fair trial as guaranteed to them by the Fourth, Fifth, Sixth, and Fourteenth

 Amendments to the United States Constitution.

        92.       e above conduct by the Individual Defendants was outrageous and

 shocking to the conscience.

        93.    By virtue of the foregoing, the Individual Defendants are liable to the

 Arrested Plaintiﬀs for compensatory and punitive damages under 42 U.S.C. § 1983.




                                               12
Case 1:15-cv-05811-SJ-RML Document 50 Filed 01/22/20 Page 13 of 17 PageID #: 205




                                 EIGHTH CAUSE OF ACTION

                State-law intentional infliction of emotional distress. All
                plaintiﬀs. All defendants.

        94.     Plaintiﬀs repeat and reallege each allegation contained in the preceding

 paragraphs as if fully set forth herein.

        95.        e above-described conduct of the Individual Defendants was extreme and

 outrageous.

        96.        e Individual Defendants engaged in such conduct with an intention to

 cause Plaintiﬀs—or in reckless disregard of the substantial probability that it would cause

 Plaintiﬀs—severe emotional distress.

        97.     Plaintiﬀs suﬀered, and continue to suﬀer, severe emotional distress.

        98.        is conduct by the Individual Defendants was a proximate cause of the

 severe emotional distress that Plaintiﬀs suﬀered during the events described above, and

 continue to suﬀer after those events.

        99.     Defendant City of New York is liable under the principle of respondeat

 superior.


                                 NINTH CAUSE OF ACTION

                State-law negligent infliction of emotional distress. All
                plaintiﬀs. All defendants.

        100.    Plaintiﬀs repeat and reallege each allegation contained in paragraphs 1-41

 as if fully set forth herein.

        101.    Plaintiﬀs are all immediate members of the same family.



                                              13
Case 1:15-cv-05811-SJ-RML Document 50 Filed 01/22/20 Page 14 of 17 PageID #: 206




        102.       e Individual Defendants owed Plaintiﬀs a duty not to unreasonably

 endanger Plaintiﬀs’ safety.

        103.       e Individual Defendants breached this duty.

        104.    As a result of the Individual Defendants’ conduct, Plaintiﬀs suﬀered serious

 injuries.

        105.    Plaintiﬀs witnessed the suﬀering of their family members who had been

 seriously injured.

        106.    Plaintiﬀs were in the zone of danger.

        107.    As a result, Plaintiﬀs suﬀered, and continue to suﬀer, severe emotional

 distress.

        108.       is conduct by the Individual Defendants was a direct and proximate

 cause of the severe emotional distress that Plaintiﬀs suﬀered during the events described

 above, and continue to suﬀer after those events.

        109.    Defendant City of New York is liable under the principle of respondeat

 superior.


                                 TENTH CAUSE OF ACTION

                Failure to intervene. All plaintiﬀs. All defendants.

        110.    Plaintiﬀs repeat and reallege each allegation contained in paragraphs 1-93

 as if fully set forth herein.




                                              14
Case 1:15-cv-05811-SJ-RML Document 50 Filed 01/22/20 Page 15 of 17 PageID #: 207




        111.          e Individual Defendants each had an aﬃrmative duty to Plaintiﬀs to

 prevent other government oﬃcials from infringing upon their rights under the United

 States Constitution.

        112.          e Individual Defendants each knew that Plaintiﬀs’ constitutional rights

 would be violated if the Individual Defendants’ NYPD colleagues were to arrest Plaintiﬀs

 without probable cause, maliciously cause Plaintiﬀs to be prosecuted without probable

 cause, use unreasonable force against Plaintiﬀs, or manufacture false evidence against

 Plaintiﬀs that would be likely to influence a jury’s or other factfinder’s decision at trial.

        113.          e Individual Defendants each had reasonable opportunities to intervene

 to prevent such infringement of Plaintiﬀs’ constitutional rights.

        114.     Nevertheless, the Individual Defendants each deliberately, willfully,

 recklessly, and/or with deliberate indiﬀerence to the truth failed to take reasonable steps

 to intervene.

        115.     As a result of the Individual Defendants’ failure to intervene:

                 a.         e Arrested Plaintiﬀs were falsely arrested;

                 b.         e Arrested Plaintiﬀs were maliciously prosecuted;

                 c.       Unreasonable force was used against Plaintiﬀs; and

                 d.       Evidence was manufactured against the Arrested Plaintiﬀs that
                          would be likely to influence the decision at trial of a jury or other
                          factfinder and that caused them to suﬀer deprivations of their liberty.

        116.     In failing to intervene, the Individual Defendants each caused the following

 violation of Plaintiﬀs’ rights:

                 a.          e right to be free from unreasonable searches and seizures under
                          the Fourth and Fourteenth Amendments;
                                                 15
Case 1:15-cv-05811-SJ-RML Document 50 Filed 01/22/20 Page 16 of 17 PageID #: 208




                b.       e right not to be prosecuted absent the existence of probable cause
                       under the Fourth, Fifth, and Fourteenth Amendments to the United
                       States Constitution;

                c.       e right to be free from unreasonable force under the Fourth and
                       Fourteenth Amendments; and

                d.      e right to a fair trial under the Fourth, Fifth, Sixth, and Fourteenth
                       Amendments to the United States Constitution.

        117.    In failing to intervene, the Individual Defendants caused Plaintiﬀs’

 resulting injuries.


                                DEMAND FOR DAMAGES

        WHEREFORE, Plaintiﬀs demand judgment against Defendants as follows:

        a.      Compensatory damages against all defendants, jointly and severally;

        b.      Punitive damages against Defendants Mackey, Matteo, and Tirado;

        c.      Reasonable attorneys’ fees, together with costs and disbursements, under
                42 U.S.C. § 1988 and the inherent powers of this Court;

        d.      Pre-judgment interest as allowed by law; and

        e.      Such other and further relief as this Court may deem just and proper.




                                                AMY RAMEAU
                                                  e Rameau Law Firm
                                                16 Court Street, Suite 2504
                                                Brooklyn, New York 11241
                                                (718) 887-5536
                                                amywmrameau@hotmail.com




                                              16
Case 1:15-cv-05811-SJ-RML Document 50 Filed 01/22/20 Page 17 of 17 PageID #: 209




                                         /s/
                                        JOEL B. RUDIN
                                        Law Oﬃces of Joel B. Rudin, P.C.
                                        Carnegie Hall Tower
                                        152 West 57th Street, 8th Floor
                                        New York, New York 10019
                                        (212) 752-7600
                                        jbrudin@rudinlaw.com

                                        Attorneys for Plaintiﬀs

 Dated:      New York, New York
             January 22, 2020




                                      17
